
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 677
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2012
			Mr. Lamborn submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the Congress
		  regarding the anniversary of the United States Supreme Court decision in the
		  case of District of Columbia v. Heller.
	
	
		Whereas the second amendment to the Constitution of the
			 United States states, “A well regulated Militia, being necessary to the
			 security of a free State, the right of the people to keep and bear Arms, shall
			 not be infringed.”;
		Whereas this amendment and 9 others, known as the Bill of
			 Rights, were ratified effective on December 15, 1791;
		Whereas our Founding Fathers wrote the Bill of Rights and
			 the Constitution to protect our fundamental freedoms as American
			 citizens;
		Whereas the Firearms Control Regulations Act of 1975 was
			 passed by the Council of the District of Columbia on September 24, 1976,
			 banning residents from owning handguns;
		Whereas the United States Court of Appeals for the
			 District of Columbia Circuit struck down provisions of the Firearms Control
			 Regulations Act of 1975 as unconstitutional;
		Whereas, on June 26, 2008, the United States Supreme Court
			 in the case of District of Columbia v. Heller upheld the lower court’s decision
			 that the Firearms Control Regulations Act of 1975 was unconstitutional;
		Whereas the decision in the Heller case was the first
			 modern Supreme Court decision to find that a law violated the fundamental,
			 individual right to keep and bear arms; and
		Whereas the 4th anniversary of this decision is on June
			 26, 2012: Now, therefore, be it
		
	
		That the House of Representatives, on the
			 occasion of the 4th anniversary of the United States Supreme Court decision in
			 the case of District of Columbia v. Heller—
			(1)acknowledges the second amendment to the
			 Constitution of the United States protects the fundamental, individual right of
			 all Americans to keep and bear arms;
			(2)reaffirms the
			 continued importance of this right to keep and bear arms;
			(3)pays tribute to
			 the United States Supreme Court for upholding this right to keep and bear arms;
			 and
			(4)calls on the
			 United States Supreme Court to continue to protect this right.
			
